United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3516
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 James Edward Poole

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                               Submitted: April 1, 2016
                                 Filed: April 6, 2016
                                    [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and MURPHY, Circuit Judges.
                       ____________

PER CURIAM.

      James Edward Poole appeals after the district court1 denied his motion for a
sentence reduction under 18 U.S.C. § 3582(c)(2). We agree with the district court that


      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
Poole was not eligible for a reduction, because the court’s original downward variance
to 120 months (prior to an additional substantial assistance reduction) was greater than
the reduction authorized by Amendment 782. See U.S.S.G. § 1B1.10(b)(2) (court
may not reduce prison term to less than minimum of amended Guidelines range, but
if original sentence was less than Guidelines range due to substantial assistance,
reduction comparably less than amended Guidelines range may be appropriate);
Dillon v. United States, 560 U.S. 817, 827 (2010) (§ 1B1.10(b)(2) confines extent of
reduction authorized under § 3582(c)(2)); United States v. Logan, 710 F.3d 856, 860
(8th Cir. 2013) (§ 3582(c)(2) reduction may not be to term below minimum of
amended Guidelines range unless sentence being reduced was below then-applicable
range pursuant to substantial-assistance motion). We reject Poole’s pro se argument
that Rodriguez v. United States, 135 S. Ct. 1609 (2015) announced a new rule that
should be applied retroactively to him, as the argument is not properly raised in a
section 3582(c)(2) motion. See United States v. Moreno, 421 F.3d 1217, 1220 (11th
Cir. 2005) (per curiam) (Supreme Court decision is inapplicable to § 3582(c)(2)
motion, as it is not retroactively applicable Guidelines amendment).

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                          -2-